DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
In claim 1, the limitation of “m represents a natural number” is interpreted to mean a positive integer as described in paragraph 0059 of the specification and thus m may not be 0.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6-8, and 10 are rejected 35 U.S.C. 103 as being unpatentable over Utsuno (JP 2010024087 A).
Regarding claim 1, Utsuno (JP 2010024087 A) teaches an oxide sintered body comprising an indium oxide (In2O3) phase in which elemental zinc is substituted and a hexagonal layered compound phase of In2O3(ZnO)m where m is an integer of 2-20 (para 0037). Utsuno also teaches that tungsten 
Utsuno fails to explicitly teach that the average number of oxygen atoms coordinated to an indium is 3 or more and less than 5.5. However, in paragraphs 0105-0109 of the specification, the number of oxygen atoms coordinated to the indium atom in the sintered body is maintained between 3 and 5.5 by placing the molded body for 2 hours or more in an atmosphere with an oxygen concentration greater than that in air and a temperature between 300 and 600 °C. Additionally, Utsuno teaches a molded body is placed in a furnace with an oxygen atmosphere, which may contain 10 to 100 vol% oxygen (para 0029), and is raised from a temperature of 400 °C to 1000 °C at a rate of 0.5 °C/min (para 0075), which results in a temperature between 400 °C to 600 °C, and thus 300 °C to 600 °C, being maintained for 400 minutes, or 6.67 hours (greater than 2 hours). 
Alternatively, though Utsuno fails to explicitly teach the oxygen concentration is greater than that of air, one would have expected the use of any value within the Utsuno range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 10 to 100 vol% oxygen, including values greater than the concentration of oxygen in air (21%), with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Therefore, Utsuno teaches a similar process as the instant application for forming an oxide sintered material with a similar composition. Similar compositions formed by similar methods must necessarily yield similar properties. Therefore, the oxide sintered material of Utsuno must necessarily yield an average number of oxygen atoms coordinated to an indium atom being 3 or more and less than 5.5. See MPEP 2112.
Regarding claim 2, Utsuno teaches a sintered body with an In2O3 phase and a In2O3(ZnO)4 phase, wherein the indium oxide powder and zinc oxide powder were mixed in a weight ratio of 97:3  or 
Regarding claim 3, Utsuno teaches a sintered body with an In2O3 phase and a In2O3(ZnO)4 phase, wherein the indium oxide powder and zinc oxide powder were mixed in a weight ratio of 97:3  or atomic ratio of 0.05 (para 0086). Therefore, the zinc oxide in the In2O3(ZnO)4 phase is at most 5 at% of the total oxide powder. Additionally, indium oxide is present in the In2O3(ZnO)4 in a 1:4 ratio with ZnO, or 1.25 at% of the total oxide at most. The remaining oxide would be 93.75 at% of the original amount. The molar mass of In2O3 is 277.64 g/mol and the molar mass of In2O3(ZnO)4 is 603.16 g/mol. Therefore, the total mass of the In2O3 phase is at least (0.9375*277.64), or 260.2875 g/mol, and the total mass of the In2O3(ZnO)4 phase is at most (603.16*0.0675), or 40.67133 g/mol. As a result, the content of In2O3 crystal phase is at least 260.2875/(40.67133+260.2875), or 86.47 mass% and at most less than 100%. Therefore, the content of In2O3(ZnO)4 is at least more than 0 mass% and at most 13.53 mass%. Though Utsuno fails to explicitly teach the In2O3(ZnO)4 crystal phase is 0.1 mass% or more and 
Regarding claim 6, Utsuno teaches that a compound of metal element (M), such as tungsten, may be mixed with the indium and zinc compound powder (para 0011) and that the atomic ratio of the metal element is 0.0001 to 0.1, or 0.01% to 10%, relative to the total metal elements (i.e. zinc, indium, and tungsten) (para 0041).
Regarding claim 7, Utsuno teaches a content of zinc relative to the total content of indium and zinc may be 0.001 to 0.1 (para 0044). Additionally, Utsuno teaches that a compound of metal element (M), such as tungsten, may be mixed with the indium and zinc compound powder (para 0011) and that the atomic ratio of the metal element is 0.0001 to 0.1 relative to the total metal elements (para 0041). By assuming a 100 mol basis of In and Zn, the amount of tungsten in the mixture can be determined using the following equation
            
                
                    
                        W
                    
                    
                        100
                        +
                        W
                    
                
                =
                F
                r
                a
                c
                t
                i
                o
                n
                 
                W
                →
                W
                =
                
                    
                        100
                        
                            
                                F
                                r
                                a
                                c
                                t
                                i
                                o
                                n
                                 
                                W
                            
                        
                    
                    
                        1
                        -
                        F
                        r
                        a
                        c
                        t
                        i
                        o
                        n
                         
                        W
                    
                
            
        
wherein W is the amount of Tungsten and Fraction W is the atomic ratio ranging from 0.0001 to 0.1. The value of Zn can be determined by multiplying the Zn fraction by 100, and then the Zn ratio relative to indium, zinc, and tungsten can be determined by dividing the Zn value by (100+W). The aforementioned calculations result in a content of zinc relative to the total content of indium, zinc, and tungsten ranging from 0.0009 to 0.09999, or 0.09 atom% to 9.99 atom %, which lies within the claimed range.
Regarding claim 8, Utsuno teaches a content of zinc relative to the total content of indium and zinc may be 0.001 to 0.1 (para 0044). Additionally, Utsuno teaches that a compound of metal element 
            
                
                    
                        W
                    
                    
                        100
                        +
                        W
                    
                
                =
                F
                r
                a
                c
                t
                i
                o
                n
                 
                W
                →
                W
                =
                
                    
                        100
                        
                            
                                F
                                r
                                a
                                c
                                t
                                i
                                o
                                n
                                 
                                W
                            
                        
                    
                    
                        1
                        -
                        F
                        r
                        a
                        c
                        t
                        i
                        o
                        n
                         
                        W
                    
                
            
        
wherein W is the amount of Tungsten and Fraction W is the atomic ratio ranging from 0.0001 to 0.1. The value of Zn can be determined by multiplying the Zn fraction by 100, and then the content of zinc relative to a content of tungsten may be determined by dividing the value of Zn by the value of W. The aforementioned calculations result in a content of zinc relative to tungsten ranging from 0.009 to 999.9 in atomic ratio. Though Utsuno fails to explicitly teach the content of zinc relative to tungsten is greater than 1 and smaller than 20000 by atom ratio, one would have expected the use of any value within the Utsuno range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.009 to 999.9, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 10, Utsuno teaches that a sputtering target is made of the sintered body (para 0007).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Utsuno (JP 2010024087 A), as applied to claim 1 above, and further in view of Awata (WO 2016024442 A1).
Regarding claim 4, Utsuno fails to explicitly teach the oxide further comprises a ZnWO4 crystal phase. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches mixing zinc oxide and tungsten oxide powder in a desired 
Regarding claim 5, the previous combination of Utsuno and Awata fails to explicitly teach the content of the ZnWO4 crystal phase is 0.1 mass% or more and less than 10 mass%. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches the bixbyite structure phase of indium oxide substituted with other elements, such as zinc and tungsten, comprises 90% of the oxide sintered body by molar ratio (pg. 6 line 217-231). Utsuno is silent to the exact proportion of the sintered body that is comprised of the In2O3 bixbyite phase. Because Awata teaches that such compositions were operable for the similar purpose of a sputtering target to form a semiconductor layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an In2O3 phase comprising 90% of the sintered body with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Because the In2O3 phase comprises 90% of the sintered body, the ZnWO4 phase must comprise less than 10 mol%, or approximately 12 mass%, of the sintered body. Though the combination of Utsuno and Awata fails to explicitly teach the content of the ZnWO4 crystal phase is 0.1 mass% or more and less than 10 mass%, one would have expected the use of any value within the Awata range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 6, Utsuno fails to explicitly teach a content of tungsten relative to a total content of indium, tungsten, and zinc in the oxide sintered material is greater than 0.01 atom% and smaller than 20 atom%. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches an oxide sintered body comprising an indium oxide phase in which Zn and W are substituted (pg. 7 line 259-269) and that the oxide sintered body has a content of tungsten relative to the total of indium, tungsten, and zinc greater than 0.5 atomic% and 1.2 atomic% or less (pg. 2 line 58-64). Utsuno is silent to the exact content of tungsten relative to the total amount of tungsten, indium, and zinc. Because Awata teaches that such compositions were operable for the similar purpose of a sputtering target to form a semiconductor layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use 0.5 to 1.2 atomic % of tungsten in the oxide sintered body with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, Utsuno fails to explicitly teach the oxide sintered material comprises a content of zinc relative to a total content of indium, tungsten, and zinc in the oxide sintered material is greater than 1.2 atom% and smaller than 60 atom%. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches an oxide sintered body comprising an indium oxide phase in which Zn and W are substituted (pg. 7 line 259-269) 
Though the combination of Utsuno and Awata fails to explicitly teach the content of Zn relative to indium, tungsten, and zinc is greater than 1.2 atom% and smaller than 60 atom%, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because greater than 0.5 atomic% and 1.2 atomic% or less is so close to the claimed range of greater than 1.2 atom% and smaller than 60 atom% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a zinc content of greater than 1.2 atom% and smaller than 60 atom% with a reasonable expectation of success and with predictable results.
Regarding claim 8, Utsuno fails to explicitly teach the oxide sintered material comprises a ratio of zinc relative to tungsten in the oxide sintered material is greater than 1 and smaller than 20000 by atom ratio. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches an oxide sintered body comprising an indium oxide phase 
Though the combination of Utsuno and Awata fails to explicitly teach the ratio of zinc to tungsten in the oxide sintered material is greater than 1 and smaller than 20000 by atom ratio, one would have expected the use of any value within the Awata range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 0.333 to 2 in atom ratio, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 9, Utsuno fails to explicitly teach the oxide sintered material further contains zirconium and the content of zirconium relative to the total content of indium, tungsten, zinc, and zirconium in the oxide sintered material is 0.1 ppm or more and 200 ppm or less by atom ratio. However, Awata (WO 2016024442 A1), in the analogous art of forming a sputtering target containing indium, zinc, and tungsten, teaches an oxide sintered body comprising an indium oxide phase in which Zn and W are substituted (pg. 7 line 259-269) and that the oxide sintered body can include at least one element M selected from a group including zirconium and wherein the content of element M is preferably 0.1 atomic% or more and 1 atomic% or less to increase the electric field mobility of the 
The combination of Utsuno and Awata fails to explicitly teach the Zr content is 0.1 ppm or more and 200 ppm or less by atom ratio. However, Awata teaches that the Zr content influences the electrical mobility and threshold voltage of the produced semiconductor device (pg. 9 line 356-360), thus recognizing the Zr content as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of Zr content by routine optimization, which can include a Zr content of 0.1 ppm or more and 200 ppm or less by atom ratio. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797